WICKER, J.,
concurs.
|1I concur in the results reached by the majority, but not for the reasons stated in the majority writer’s opinion. I agree with the majority that the trial court was not manifestly erroneous in finding the Board’s decision to uphold the transfer was made in good faith and for proper cause. The Parish had the authority to reassign Cambre within the department in order to meet valid personnel needs. However, I believe Civil Service Rule 8.3 is inapplicable because the transfer was considered to be permanent rather than temporary.